Name: 85/101/EEC: Commission Decision of 21 December 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products originating in third countries which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  leather and textile industries;  trade policy;  Asia and Oceania;  Europe
 Date Published: 1985-02-09

 Avis juridique important|31985D010185/101/EEC: Commission Decision of 21 December 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products originating in third countries which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 038 , 09/02/1985 P. 0030 - 0031*****COMMISSION DECISION of 21 December 1984 authorizing the French Republic to apply intra-Community surveillance to imports of certain textile products originating in third countries which have been put into free circulation in the Community (Only the French text is authentic) (85/101/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas, by Decision 83/326/EEC (2), the Commission authorized certain Member States to introduce intra-Community surveillance of certain imports until 30 June 1985; Whereas further requests were made under Article 2 of Decision 80/47/EEC by the French Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of certain products originating in certain third countries and in free circulation in the other Member States; Whereas the information given by the French authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 83/326/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflections of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, France should be authorized to make these imports subject to intra-Community surveillance; whereas such authorization should extend only until 30 June 1985, the date of expiry of Commission Decision 83/326/EEC, to permit a full review of products subject to intra-Community surveillance in the various Member States, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce, until 30 June 1985 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 175, 30. 6. 1983, p. 1. ANNEX Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 16 // China // 76 // China // 82 // China // 20 // Pakistan // // (1) As defined in Council Regulation (EEC) No 3589/82 (OJ No L 374, 31. 12. 1982, p. 106).